Citation Nr: 1812355	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In correspondence received in October 2014, the Veteran raised the issue of entitlement to a TDIU.  When a TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the Board herein adds the TDIU claim to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the record demonstrates sufficient cause to advance the Veteran's appeal on the Board's docket based on his age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's service-connected major depressive disorder, which was granted as secondary to service-connected bilateral hearing loss, is rated 50 percent disabling.  He believes that a 70 percent rating is warranted.

Having reviewed the evidence of record, the Board finds that additional development is warranted before deciding the claims on appeal.

In connection with his claim for an increased disability rating, the Veteran was afforded a VA fee-basis examination in July 2012.  He also submitted an April 2013 progress note from a private psychiatrist, D.G. Johnson, M.D.  However, the Veteran's spouse testified that the Veteran gets all his mental health treatment at VA, including medication he takes for depression, and the Veteran testified that he was seeing a provider at VA, "but they won't let me go back there so they sent me to another one."  The most recent VA treatment records associated with the claims file are dated in August 2012 from the South Texas Health Care System (HCS).  Based on the testimony of the Veteran and his spouse, it appears that more recent VA treatment records exist that are pertinent to the claims.  The AOJ should ask the Veteran to submit all treatment records from Dr. Johnson dating since June 2011 and all records from the South Texas VA HCS dating since August 2012.

Also, because the last VA fee-basis examination to evaluate the Veteran's major depressive disorder was conducted in July 2012, the AOJ should arrange for an additional examination, as it appears that the Veteran's disability has progressed based on the hearing testimony received in November 2017.

Finally, in correspondence received on October 22, 2014, the Veteran raised the issue of entitlement to a TDIU, stating his "severe anger, anxiety, [and] depression" had always interfered with his employment.  In other statements and testimony, he described the being unable to hear customers at the auto sales business he had owned and managed since 1974 and having difficulty controlling his temper.  The Veteran has raised the issue of entitlement to a TDIU in the context of his claim for a higher rating for major depressive disorder.  The claim of entitlement to a TDIU must be remanded to allow the AOJ to adjudicate the issue in the first instance.  Remand is also necessary because the issue of a TDIU is dependent on the outcome of the increased rating claim being remanded and is, therefore, inextricably intertwined with that issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) All private treatment records from Dr. Johnson dating since June 2011; and
b) All treatment records from the South Texas VA Health Care System dating since August 2012.

2.  Arrange for the Veteran to undergo VA examination for evaluation of his major depressive disorder.  

The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies (to include psychometric testing, if warranted) should be accomplished.

The examiner should include a discussion of the effects, if any, the Veteran's major depressive disorder has on his usual occupation as a self-employed car sales manager.

All examination findings/testing results, along with the complete, clearly-state rationale for the conclusions reached, must be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to a rating in excess of 50 percent for major depressive disorder and the claim for a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




